Order, Supreme Court, New York County (Patricia Williams, J.), entered February 13, 1998, which granted respondent Vincent DeMaio’s motion for renewal, but upon renewal adhered to its prior determination granting petitioner insurer’s application to permanently stay arbitration, unanimously affirmed, without costs.
The motion court correctly concluded that the uninsured vehicle in question was not “in use” within the meaning of the uninsured motorist endorsement in the relevant policy (see, Lumbermen's Mut. Cas. Co. v Logan, 88 AD2d 971; Matter of Manhattan & Bronx Surface Tr. Operating Auth. [Gholson], 71 AD2d 1004, 1005; McConnell v Fireman's Fund Am. Ins. Co., 49 AD2d 676, 677). Concur — Nardelli, J. P., Lerner, Mazzarelli and Saxe, JJ.